Case 2:18-cv-06742-RGK-PJW Document 123 Filed 11/14/19 Page 1 of 2 Page ID #:4166




    1 Gary S. Lincenberg – State Bar No. 123058
         glincenberg@birdmarella.com
    2 Ariel A. Neuman – State Bar No. 241594
         aneuman@birdmarella.com
    3 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Claimant John Brunst
    8
    9
                                UNITED STATES DISTRICT COURT
   10
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12
        In the Matter of the Seizure of:             CASE NO. 2:18-cv-06742-RGK-PJW
   13
      Any and all funds held in Republic             CLAIMANT JOHN BRUNST’S
   14 Bank of Arizona Account(s)                     JOINDER IN JAMES LARKIN’S
      xxxx1889, xxxx2592, xxxx1938,                  LEGAL AUTHORITY FOR
   15 xxxx2912, and xxxx2500.                        OPPOSITION TO SEIZURE
                                                     WARRANTS AND BASIS FOR
   16                                                RELIEF
   17                                                Assigned to Hon. R. Gary Klausner,
                                                     Courtroom 850
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3616567.1
                        BRUNST’S JOINDER IN LARKIN’S SUBMISSION OF LEGAL AUTHORITY
Case 2:18-cv-06742-RGK-PJW Document 123 Filed 11/14/19 Page 2 of 2 Page ID #:4167




    1 TO THE COURT AND ALL COUNSEL OF RECORD:
    2               PLEASE TAKE NOTICE THAT Claimant John Brunst, by and through his
    3 counsel, will and hereby does join in James Larkin’s Legal Authority for Opposition
    4 to Seizure Warrants and Basis for Relief (Dkt. 106), and adopts all of the positions
    5 set forth in the brief as if fully set forth herein.
    6               Mr. Brunst joins in the brief because he is “so similarly situated [to
    7 Mr. Larkin] that filing an independent [brief] would be redundant.” Tatung Co.,
    8 Ltd. v. Shu Tze Hsu, 217 F. Supp. 3d 1138, 1151 (C.D. Cal. 2016). Like Mr. Larkin,
    9 Mr. Brunst holds an interest in assets that were seized pursuant to civil seizure
   10 warrants issued by the magistrate judges in this District, and which are the subject of
   11 Mr. Larkin’s Motion to Vacate or Modify Seizure Warrants (the “Seizure Motion”)
   12 (Dkt. 6).1 The brief raises issues that are directly relevant to and overlap with the
   13 seizures of Mr. Brunst’s assets. All of the arguments made in the brief therefore
   14 apply with equal force to the seizure warrants issued against the assets in which
   15 Mr. Brunst holds an interest.
   16
   17 DATED: November 14, 2019                    Respectfully submitted,
   18
                                                  Gary S. Lincenberg
   19                                             Ariel A. Neuman
                                                  Gopi K. Panchapakesan
   20
                                                  Bird, Marella, Boxer, Wolpert, Nessim,
   21                                             Drooks, Lincenberg & Rhow, P.C.
   22
   23                                             By:         /s/ Ariel A. Neuman
   24                                                               Ariel A. Neuman
                                                        Attorneys for Claimant John Brunst
   25
   26
        1
   27     On August 6, 2018, Mr. Brunst filed a joinder in the Seizure Motion as to the
      three seizure warrants that purport to seize assets in which Mr. Brunst holds a direct
   28 interest. Dkt. 9.
        3616567.1
                                                         2
                          BRUNST’S JOINDER IN LARKIN’S SUBMISSION OF LEGAL AUTHORITY
